        Case 5:20-cr-00543-OLG Document 223 Filed 01/28/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                       §
Plaintiff,                                     §
                                               §      No.:SA:20-CR-00543(11)-OLG
vs.                                            §
                                               §
(11) JOSE LUIS NAJERA                          §
Defendant,                                     §

                         ORDER ACCEPTING WAIVER OF
                    PERSONAL APPEARANCE AT ARRAIGNMENT

       Defendant filed a Notice of Waiver of Personal Appearance at Arraignment, signed by

defendant and defendant’s attorney, in which defendant affirms:


1.     Defendant has received a copy of the charging document;
2.     Defendant has read the charging document or had it read to him/her;
3.     Defendant understands that he/she has the right to personally appear at arraignment; and
4.     Defendant desires to waive personal appearance at arraignment and reading of the
       charging document, and tender a plea of “not guilty.”

       Pursuant to Federal Rule of Criminal Procedure 10(b), the Court hereby ACCEPTS the

waiver of appearance and directs that a plea of NOT GUILTY be entered for defendant.



       IT IS SO ORDERED this 28th day of January, 2021.




                                                   ______________________________
                                                   RICHARD B. FARRER
                                                   UNITED STATES MAGISTRATE
                                                   JUDGE
Case 5:20-cr-00543-OLG Document 223 Filed 01/28/21 Page 2 of 2
